Citation Nr: 1210712	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a left clavicle fracture.

2.  Entitlement to an initial compensable rating for a shrapnel wound of the back.

3.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.

In July 2010, a hearing was held before the undersigned Acting Veterans Law Judge.

In June 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, for records related to his diabetes mellitus, type II.  Therefore, the issue of service connection for diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating greater than 10 percent for PTSD and entitlement to service connection for a lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore his left arm is his minor extremity.

2.  The Veteran's left clavicle fracture causes motion of the left shoulder limited to 25 degrees or less during flare-ups.

3.  The Veteran's shrapnel wound of the back required substantial in-service treatment and continuing discomfort after discharge from service; it is painful with the existence of metallic fragments remaining in the muscle tissue.

4.  The Veteran's shrapnel wound scar is superficial and painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for a service-connected left clavicle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.69, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for an initial rating of 10 percent, but no higher, for a service-connected shrapnel wound of the back have been met muscle.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.69, 4.73, Diagnostic Code 5320 (2011).

3.  The criteria for a separate rating of 10 percent, but no higher, for a service-connected gunshot wound scar have been met.  §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.69, 4.118, Diagnostic Code 7803 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
   
Here, the Veteran is challenging the initial evaluations assigned for the grant of service connection for a left clavicle fracture and a shrapnel wound of the back.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  Furthermore, the VA sent a letter in July 2007 that fulfilled the requirements of section 5103(a) and Dingess.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service records and VA treatment records.  At his June 2008 hearing before a Decision Review Officer (DRO) at the Waco RO, the Veteran stated that he had reported symptoms of a back disorder to a private physician.  The Veteran was advised to either submit these records or a VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain these records on his behalf if he thought these records would be of value to his claim.  The Veteran did not subsequently submit these records.  Furthermore, he stated at his July 2010 BVA hearing that the only current treatment he had received for his fracture of the left clavicle was at the VA Outpatient Clinic in Fort Worth, Texas, and at his June 2008 DRO hearing he stated that he has never received any treatment for his shrapnel wound of the back.  Therefore, VA is not under a duty to obtain these records before proceeding with the Veteran's claim.  Segars v. Shinseki, 23 Vet. App. 290 (2009); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005).

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim. The Veteran was afforded a VA examination of his left clavicle in October 2007 and a VA examination of his shrapnel wound of the back in November 2007.  The findings from these examination reports are adequate for the purposes of deciding the claims on appeal under the applicable rating codes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although it has been more than four years since the Veteran's VA examinations, the Veteran stated at the July 2010 Board hearing that his left shoulder had not worsened.  Additionally, he did not allege and the evidence does not otherwise show that his shrapnel wound residuals have worsened since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that for an initial rating claim, mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A.  Left Clavicle Fracture

In December 2007, the RO granted service connection for a left clavicle fracture and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203, effective from June 28, 2007.  This rating contemplates (1) nonunion of the clavicle or scapula without loose movement or (2) malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.  A 20 percent disability rating is assigned for (1) dislocation of the clavicle or scapula or (2) nonunion of the clavicle or scapula with loose motion.  Alternatively, DC 5203 directs VA to consider assigning a rating based on impairment of function of the contiguous joint.

An October 2007 VA examination was conducted upon a review of the claims file.  The Veteran denied dislocation of his left shoulder, but reported mid to distal clavicle pains most days that comes and goes and is worse with lifting.  The pains are an ache, but are occasionally stabbing type pain that averages 6/10.  Lifting aggravates the shoulder more than anything.  There was no additional limitation of motion with flare-up.  Upon examination, there was no tenderness in the left clavicle or shoulder.  The left clavicle midshift is a lot more swollen than the right clavicle.  There were no deformities otherwise and no welling.  There was flexion of 160 degrees, abduction to 140 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees, all with pain.  Range of motion did not produce any weakness, fatigue, or incoordination, or additional loss of range of motion upon repetition.  It was noted than an x-ray showed no changes of the left shoulder.  There was mild dysfunction of the left shoulder and chronic pain.  

At a June 2008 RO hearing, the Veteran testified that 

At the July 2010 Board hearing, the Veteran testified that there was no dislocation, but there was painful motion beyond a certain level.  He also testified that periodically the shoulder is so painful, that it will practically immobilize because he can't lift it.  He testified that midway between his shoulder and straight up it was painful.  He also reported that when he was active, the shoulder becomes fatigued and painful.  

The Board finds that the evidence of record does not support an increased evaluation under Diagnostic Code 5203.  As noted by the 2007 VA examiner, the Veteran denied any dislocations and there was no evidence of nonunion of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under DC 5201, for limitation of motion of the non-dominant arm, a 20 percent rating is assigned where motion is limited to midway between the side and shoulder level or is limited to shoulder level.  A 30 percent rating is assigned where motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Here, the Veteran has provided competent and credible testimony that the left arm motion is severely limited upon flare-ups, such that he cannot lift it at all.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, resolving all reasonable doubt in favor of the Veteran, and considering functional loss upon use, the evidence of record more nearly approximates a 30 percent evaluation.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59 (2011); see also Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

An evaluation in excess of 30 percent, however, is not for assignment.  Schafrath, 1 Vet. App. at 595.  An evaluation in excess of 30 percent is not provided for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.  Additionally, the evidence of record does not demonstrate any impairment of the humerus.  38 C.F.R. § 4.71a, DC 5202.  

For ankylosis of the scapulohumeral articulation, a 40 percent evaluation is assigned for unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  But the evidence of record does not demonstrate ankylosis, or that the Veteran's shoulder is fixed in position.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.    

Furthermore, the 30 percent evaluation assigned herein in contemplates the regulations regarding additional functional loss, so an increase on that basis is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Likewise, the 2007 VA examination determined there was no shoulder arthritis.  An increased evaluation on that basis is thus also not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  Last, no allegations or evidence of muscle injuries to the shoulder girdle and arm are of record.  38 C.F.R. § 4.73, DCs 5301, 5306 (2011).  Accordingly, a 30 percent evaluation, but no higher, is warranted.

B.  Shrapnel Wound of the Back

In December 2007, the RO granted service connection for a shrapnel wound of the back and assigned a noncompensable rating under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5320, effective from June 28, 2007, which contemplates a slight muscle disability.  10, 30, and 40 percent evaluations are assigned for moderate, moderately severe, and severe muscle disability, respectively.  38 C.F.R. § 4.73, DC 5320.

38 C.F.R. § 4.56 provides guidelines for classifying muscle injuries as slight, moderate, moderately severe or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight disability of the muscles will consist of a simple wound of the muscle without debridement or infection.  The service records should demonstrate a superficial wound with brief treatment and return to duty.  There must be evidence of healing with good functional results and no cardinal signs or symptoms of muscle disability as described in 38 C.F.R. § 4.56(c).  Objective findings will include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles will consist of a through-and-through or deep penetrating wound of a relatively short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of high-velocity missile, residuals of debridement, or prolonged infection.  There must be evidence of in-service treatment of the wound and a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings will include entrance and, if present, exit scars which are linear or relatively small; situated to indicate a relatively short track of the missile through the muscle tissue; and signs of some loss of deep fascia, muscle substance, or impairment of muscle tonus, as well as loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles will consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings will include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a severe disability of the muscles will consist of a through-and-through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles; with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection; or with sloughing of soft parts, intermuscular binding, and scarring.  Service treatment records will show hospitalization for a prolonged period for treatment of the wound and there will be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area; muscles swelling and hardening abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Here, the service treatment records show that the Veteran suffered a shrapnel wound at the left posterior thorax, which penetrated to about one inch.  The wound was debrided and a gouge was used before sutures were placed.  The wound was subsequently treated with hot soaks and irrigated for just less than three weeks.  The Veteran was discharged with instructions to return in seven days, but no further treatment records are present in the claims folder.  At separation the Veteran was noted to have a fragmentation-type wound in the back with occasional discomfort.  

At a November 2007 VA examination, the Veteran reported occasional pain when pushing a lawnmower or after standing up straight for prolonged periods.  He described these pains as a throb averaging a 4 on a pain scale of 1 to 10 that are generally relieved with rest.  There was no numbness or swelling.  Upon examination, a half inch scar was found to the left of the thoracic spine.  The scar was well-healed and non-tender with good texture and good adherence.  There was no keloid formation, elevation, depression, breakdown, ulceration, or hernias.  The examiner noted that the muscle group was normal with no spasm or atrophy.  The examiner determined that there was no limitation of function by the scar and no functional impairment.  The diagnosis was shrapnel wound of the mid-thoracic spine muscle area with no residuals, although the examiner noted that the x-rays showed that the shrapnel was still in place.

At the June 2008 DRO hearing, the Veteran testified that he has a scar on the left back that is sensitive and sore at times, like a boil.  He stated that the degree of discomfort was largely dependent on the positioning of the spine.  At the July 2010 Board hearing, he testified that his shrapnel wound is painful when he stands a certain way or for continuous periods of time.  Specifically, he asserted that standing for more than five minutes or sitting at a less than ideal angle causes significant pain.  He also asserted that it is painful is pressure is applied.  

The Board finds that a 10 percent evaluation, but no more, is warranted.  The evidence demonstrates that the residuals of a shrapnel wound are more closely approximate by a moderate muscle disability.  The service treatment records (STRs) indicate debridement of the wound, without residuals thereof.  The STRS also indicate treatment of the wound.  At discharge he reported pain.  The Veteran has provided competent and credible testimony of continuous, although intermittent, pain and fatigue since that time, which is a cardinal sign and symptom of muscle disability.  See Caluza, 7 Vet. App. at. 511; Layno, 6 Vet. App. at 469-70.  Examination showed a small entrance scar with a short missile track.  No objective evidence of deep fascia loss, muscle substance, or impairment of the muscle tonus was found, but the Veteran's wound is productive of pain when standing for more than five minutes or upon exertion, which the Board finds is equivalent to fatigue.  Furthermore, objective evidence clearly demonstrates the existence of metallic fragments remaining in the muscle tissue, which is inconsistent with the criteria for a slight muscle disability.  Accordingly, a 10 percent evaluation is for assignment.

A 30 percent evaluation, however, is not for assignment.  Notably, there was no evidence of through-and-through or deep penetrating wound.  There was no evidence of hospitalization for a prolonged period, and the evidence did not demonstrate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  With regard to these criteria, the VA examiner found that the Veteran's muscle group was normal.  There is also no evidence of an inability to keep up with work requirements.  Therefore, a rating higher than 10 percent is not warranted.

However, as separate disabilities arising from a single disease entity, are to be related separately, the Board finds that a separate 10 percent rating is warranted for the Veteran's superficial and painful scar.  See 38 C.F.R. § 4.118, DC 7804 (2008); see also 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  During the pendency of this appeal the schedular criteria pertaining to the evaluation of scars was revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, and the Veteran filed his claim in June 2007, that version of the scar regulations will not be applied here. 

Scars not of the head, face, or neck may be rated under DCs 7801 to 7804 (2008).  DC 7801 (2008) provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (2008).  DC 7802 (2008) provides that scars, other than the head, face, or neck, that are superficial and do not cause limited motion are rated at 10 percent if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., DCs 7801, Note (1); 7802, Note (1) (2008).  

DC 7803 (2008) provides that a 10 percent rating may be granted for a superficial, unstable scar.  DC 7804 (2008) provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., DCs 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  Id., DC 7803, Note (1) (2008).  DC 7805 (2008) directs VA to rate other scars on limitation of function of the affected part.   

Upon examination, the Veteran's scar was one-half inch, well-healed, and non-tender.  Although the Veteran's scar was non-tender to the touch, the Veteran has testified that it is painful upon palpation.  Therefore, the Veteran should be awarded a 10 percent disability rating for superficial but painful scar.  As the Veteran does not have a scar exceeding 12 square inches in area, a rating greater than 10 percent cannot be assigned under DCs 7801 to 7803, and, as noted by the VA examiner, the Veteran's scar is not productive of limitation of motion of the affected part such that DC 7805 is not applicable.


III.  Extraschedular Ratings

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's fracture of the left clavicle, as they address pain and limitation of motion.  The symptoms associated with the Veteran's muscle disability are explicitly addressed by the diagnostic criteria, as they assess the wound, treatment during service, and the various signs and symptoms of muscle disability, including, pain, loss of power, weakness, lowered threshold of fatigue, impairment of coordination, and uncertainty of movement.  Accordingly, extraschedular ratings are not warranted.

ORDER

An initial rating of 30 percent, and not higher, for a left clavicle fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 10 percent, and not higher, for a residual shrapnel wound disability to Muscle Group XX is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate initial rating of 10 percent, and not higher, for a shrapnel wound scar of the back is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Regarding the claim of entitlement to an increased evaluation for PTSD, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent PTSD examination was in 2007.  At the July 2010 Board hearing, the Veteran asserted that his PTSD had worsened since that time.  Accordingly, the RO must provide the Veteran with a current examination. 

Regarding the claim of entitlement to service connection for a low back disorder, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The Veteran contends that he currently suffers from a lower back disorder due to an injury he sustained in service in November 1974 when he fell off of an ambulance while sweeping snow from the vehicle.  As the Veteran has been diagnosed with degenerative joint disease of the thoracic spine, his service records document the injury claimed, and he alleges intermittent but continuous symptoms of lower back pain since service, the Veteran should be provided with a VA examination of his lower back on remand so a responsive etiological opinion may be obtained.  

Furthermore, as the Veteran has alleged that he may have reported symptoms of back pain to his private physician, Dr. Stuntz, he should be provided with an additional opportunity to submit these records on remand.  Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his PTSD or back disorder, dated since March 2008.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Dr. Stuntz for the period from 2002 to the present.  

The RO should also notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his lower back injury and/or symptomatology.  He should be provided an appropriate amount of time to respond.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his PTSD and/or back disorder, from the VA Medical Center in Dallas, Texas, dated since March 2008.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the low back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service back injury, including the November 1964 accident documented in his service treatment records.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


